DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “a displacement mechanism configured to release connection between the second rotator and the process unit by displacing the second rotator in a second shaft direction when the first rotator is rotated in the second direction” in combination with the remaining elements as set forth in claim 1.
With regards to claims 2-10 are allowable based upon their dependency thereof claim 1.
With regards to claim 11
The prior art does not disclose or suggest the claimed “releasing a connection between the second rotator and the process unit by displacing the second rotator in a second shaft direction when the first rotator is rotated in the second direction” in combination with the remaining elements as set forth in claim 11.
With regards to claim 12 is allowable based upon its dependency thereof claim 11.

With regards to claim 13
The prior art does not disclose or suggest the claimed “a displacement mechanism configured to release connection between the second rotator and the process unit by displacing the second rotator in a second shaft direction when the first rotator is rotated in the second direction” in combination with the remaining elements as set forth in claim 13.
With regards to claims 14-20 are allowable based upon their dependency thereof claim 13.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tomatsu PG. Pub. No.: US 2020/0103006 A1 discloses a gear transmission device includes a frame, a sun gear, a driven gear, a planetary gear, a contact member, and a guide. The guide guides the contact member as described below. When the planetary gear is at a meshing position, a first tooth portion and a first contact portion of the contact member are away from the planetary gear. When the planetary gear is at a farthest position, the first contact portion is in contact with the planetary gear and the first tooth portion is away from the planetary gear. When the planetary gear is between the meshing position and the farthest position, the first tooth portion moves in mesh with the planetary gear in a direction opposite to a moving direction of the planetary gear around the sun gear, and the first contact portion is switched between a state in contact with the planetary gear and a state away from the planetary gear, however is silent on a displacement mechanism configured to release connection between the second rotator and the process unit by displacing the second rotator in a second shaft direction when the first rotator is rotated in the second direction.

Nishitani et al. PG. Pub. No.: US 2007/0031173 A1 discloses a sheet feeder includes first and second rollers, a power source, and first and second drive units. The first and second rollers can be independently rotated to apply a feeding force to a sheet. The sheet feeder can switch the first drive unit to a meshing state and the second drive unit to an escape state so as to input a rotational driving force from the power source to the first drive unit and can also switch the first drive unit to the escape state and the second drive unit to the meshing state so as to input the rotational driving force from the power source to the second drive unit, however is silent on a displacement mechanism configured to release connection between the second rotator and the process unit by displacing the second rotator in a second shaft direction when the first rotator is rotated in the second direction.


Hirota JP 09110204 A discloses a reliably control rotation of it by meshing a driving gear with first and second tooth lacking gears, and rotating the first and the second tooth lacking gears in one direction. Guide holes having the same shape are formed in a concentric shape with the rotational center on the respective sides of a second tooth lacking gear, a second stopper cam 60 and an engagement releasing cam. An engaging pin protrusively formed on the side of a first stopper cam in parallel to a driving shaft, is fitted to and inserted into these respective guide holes and regulates however is silent on a displacement mechanism configured to release connection between the second rotator and the process unit by displacing the second rotator in a second shaft direction when the first rotator is rotated in the second direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852